Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that the product and method claims share unity of invention.  This is not found persuasive the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.2.  The groups lack unity of invention because even though the inventions of these groups require the technical feature of the now amended miR-30 mimic or mimetic, this technical feature is not a special technical feature as it does not make a con-tribution over the prior art in view of Bradner et al. (US 20140011862) and (Milsom et al. (US 20170218372).
Bradner et al. teach shRNAmir having a miR-30 backbone, also known as a miR-30 mimic, that is commonly used to mimic miRNA (see 0301).  It would have been obvious to modify these hairpin structures with 2’-F or 2’-O-Me given Milsom et al. (US 20140218372) teach these modifications are known in the art (see 0247).  
Thus, the special technical feature does not make a con-tribution over the prior art and the groups lack unity of invention
The requirement is still deemed proper and is therefore made FINAL.

Status of the Application
	Claims 17 and 30-54 are pending.  Claims 17 and 36-44 are currently under examination.  Claims 30-35 and 45-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 04/25/2022, 08/11/2021, 05/24/2021 and 06/06/2018 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 36-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is drawn to:
A composition comprising: at least one miR-30 mimic or mimetic nucleic acid, wherein the miR-30 mimic or mimetic nucleic acid comprises:
(a) a guide strand with one or more of 2'-O-methyl- and 2'-fluoro- modified nucleotides in any position except for the fourth 5' residue, the fifth 5' residue and the sixth 5' residue; 
(b) a guide strand with 2'-O-methyl-modified nucleotides at every even position residue, with 2'-fluoro-modified nucleotides at every odd position residue, or with 2'-O-methyl-modified nucleotides at every even position residue and with 2'-fluoro-modified nucleotides at every odd position residue; 
(c) a passenger strand with one or more of 2'-O-methyl- and 2'-fluoro- modified nucleotides in any position within the three residues at the 5' end and the three residues at the 3' end and a 5'-amino C6 modification; or 
(d) a combination thereof.

This claim is indefinite for the following reasons:
As written, the claim can have 2 guide strands and a passenger strand because the sentence does not have a conjunction, such as “or” after (a) to identify what type of guide strand is paired with the passenger strand in (c).
Further the limitation in (d) stating ‘a combination thereof’ could be interpreted such as the molecule can have a combination of 2 guide strands only.
Step (b) has duplicative modifications with each modified guide strand having 2’-O-methyl nucleotides at every even position and 2’-fluoro-modified nucleotides at every od position.
For examination purposes, claim 17 is interpreted as a miR-30 mimic or mimetic with (a) as the guide strand and (c) as the passenger strand.
Claim 40 is indefinite because the claimed recites a “duplex of SEQ ID Nos. 42 and 57” however the two sequences are not complementary to each other as shown below.  There is a region of non-complementarity (shaded) and it unclear if the guide strand has a bulge or if this is typographical error. 
SEQ 42   uguaaacauccucgacuggaag
SEQ 57   acauuuguaggcugaccu
Only 11 out of the 18 nucleotides bind SEQ ID No. 42. Claim 40 will not be further examined on the merits because a duplex cannot be accurately searched without assumptions about the sequences.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 36-39 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradner et al. (US 20140011862), (Milsom et al. (US 20170218372) and Bamdad (US 20090148535)
Bradner et al. teach shRNAmir having a miR-30 backbone, also known as a miR-30 mimic, that is commonly used to mimic miRNA (see 0301) and teach said shRNAmir can be used to target diseases such as cancer.  Milsom et al. teach well known modifications in the art to hairpin structures (0247, 0176).
It would have been obvious to modify these hairpin structures with 2’-F or 2’-O-Me given Milsom et al. teach these modifications are known in the art (see 0247).  Further Badman et al. teach nucleic acids in nanoparticles and liposomes can include antibodies such as an anti-transferrin antibody which is useful for targeting cancer cells (0017). 
One of skill in the art would have been motivated to use the known modifications and delivery agents to modify the shRNAmir mir-30 mimic and would have been capable given the steps of which are well known.

Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 17, 36-39 and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of miR-30 mimic or mimetic nucleic acid molecule of any size comprising different modification patterns for the guide and passenger strand with the implied function of treating a disease such as suppressing tumor growth.
Table 18 lists modified miR-30 sequences with different modification patterns wherein the sequences are listed as guide strands and passenger strands but no indication of duplexes of each of the two complementary strands. The specification and claims do not indicate what distinguishing characteristics of the guide and passenger strands that are concisely shared by the members of the vast genus of molecules as claimed. A review of the specification shows that it provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
The specification does not describe a representative number of species of the genus of molecules as claimed with the functional characteristics or describe which modification pattern would  allow for the functional characteristics of treating cancer.  
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of sequences, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of molecules as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635